Birdsong, Judge.
Edward G. Withers, Jr., appeals pro se the criminal judgment entered on October 19, 1987. Withers was indicted for trafficking in cocaine. The judgment of the court was founded upon Withers’ plea of guilty to a reduced charge of possession of cocaine in an amount less than 200 grams, for which he was sentenced to 10 years in prison and to pay $100,000 in fine, with a recommendation and finding of probation for possession of a weapon during commission of a felony instead of the statutory consecutive prison sentence. Held:
Withers does not state his grounds for appeal of this conviction by plea. The transcript of the hearing on the plea shows the plea was voluntarily made by appellant, who had a college education and to whom the trial court fully explained all the rights and defenses he was waiving by his plea of guilty. Appellant also affirmed to the trial court that he was aware that “by entering a guilty plea [he was] giving up those rights [of absolute right to appeal a finding of guilt].” The transcript also shows that an undercover officer purchased approximately nine ounces of cocaine from appellant Withers for $9,500, whereupon Withers was immediately arrested and consented to a search, gave a statement, and consented in writing to a search of his residence. Appellant apparently made no attempt below and makes no attempt here to withdraw his plea; and the trial court did not err in finding the plea to be voluntary when it was made. See Clark v. State, 186 Ga. App. 106 (366 SE2d 361). Under authority of Garner v. State, 171 Ga. App. 612 (320 SE2d 618), we find no grounds for this appeal and affirm the judgment below.

Judgment affirmed.


Deen, P. J., and Benham, J., concur.

*367Decided November 1, 1989.
Edward G. Withers, Jr., pro se.
Lewis R. Slaton, District Attorney, for appellee.